Citation Nr: 1141296	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  09-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability (to include schizophrenia, paranoid type).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1976 to July 1980 and from July 1980 to December 1983 (dishonorable for VA purposes).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).   In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.    

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

An April 2009 VA social work note notes that the Veteran received a letter from the Social Security Administration (SSA) stating that it may take up to 6 months to complete his disability claim.  At the June 2011 Travel Board hearing the Veteran testified that he was receiving Social Security disability benefits.  The evidence of record does not contain any SSA records and there is no indication such were sought.  Accordingly, records and examinations considered in conjunction with the Veteran's benefits determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Nothing in the evidence of record indicates which disabilities his SSA claim was based on; hence, these records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

At the hearing the Veteran testified that he had an inpatient stay at a state psychiatric hospital in Abilene, Texas in the 2000's.  He also related a long history of VA psychiatric treatment.  VA treatment records from 1995 to 2005 are associated with the claims file and the RO recent secured VA treatment records from April to September 2008.  On remand VA treatment records from the intervening period and from the state psychiatric hospital must be secured.  

The Board notes that certain chronic diseases (to include psychosis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for schizophrenia).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Based on the binding determination that the Veteran's period of service from July 1980 to December 1983 was dishonorable for VA purposes, the Veteran may only establish service connection by showing that his schizophrenia was manifest during or is related to his honorable period of service (July 1976 to July 1980) or was manifest to a compensable during the first year following that period (July 1980-July 1981).  See 38 C.F.R. § 3.12(b) (where VA determines that a person's discharge from service was under dishonorable conditions, the payment of benefits, based on that period of service, is barred, unless it is found that the person was insane at the time of committing the offense causing such discharge). 

The opinion of the August 2008 VA examiner was that the Veteran began to experience paranoid ideation during his military service, and that such was a burgeoning psychotic process which contributed to his documented behavioral difficulties during the latter half of his military career.  He noted that the Veteran's current psychotic disorder was at least as likely as not caused by or a result of his in-service psychiatric symptoms (representing the prodormal phase of a psychotic disorder).  However, this opinion does not specifically indicate if the psychiatric symptoms were present during his honorable period of service (July 1976 to July 1980) or the first year thereafter, or whether they were reflected solely by his psychiatric treatment during his second dishonorable period of service. Accordingly, an additional opinion that takes into account the distinction between the Veteran's two periods of service and more clearly delineates the onset of the Veteran's psychiatric symptomatology and the disability itself is necessary.   

Accordingly, the case is REMANDED for the following:

1. The RO should secure the Veteran's complete service personnel records (201 file or similar).  Any negative responses must be associated with the claims file.   

2. The RO should secure for the record copies of complete clinical records of all VA psychiatric treatment the Veteran has received from August 2005 to the present that are not already associated with the claims file. 

The RO should also ask the Veteran to identify any and all psychiatric evaluation and/or treatment he received.  He should provide a chronological listing with names and locations of all providers, as well as any releases necessary for VA to secure records of the private treatment/evaluations.  Of particular interest are records of treatment at a state psychiatric hospital in Abilene, Texas.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

3. The RO/AMC should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination. Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).  

4. The RO/AMC should then arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  The RO should advise the examiner of the Veteran's two periods of service and the consequences of the determination that his second period of service was not honorable for VA purposes.  The examination and the report thereof must be in accordance with DSM-IV.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following questions:

a. Please identify (by medical diagnosis) any current psychiatric disability found.

b. As to each chronic psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such a disability had its onset during the Veteran's honorable period of service (July 1976 to July 1980).

c. As to each chronic psychiatric disability diagnosed, please indicate whether such was manifest during the Veteran's first post-service year from July 1980 to July 1981.  If so the nature and severity of the manifestation should be indicated.  

The examiner must explain a rationale for all opinions offered.

5. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


